Order entered April 19, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00934-CV

                              LOUELLA CLANTON, Appellant

                                               V.

                       JASON MATTHEW CUNNINGHAM, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-06335-E

                                           ORDER
       By order dated March 27, 2018, the Court granted appellant’s motion to amend her brief

to correct deficiencies and extended the time to April 16, 2018 to file an amended brief.

Appellant filed a new brief on April 16, 2018. Before the Court is appellant’s April 17, 2018

motion for additional time to file a corrected brief. Because appellant timely filed her new brief

on April 16th, we DENY appellant’s motion as moot.


                                                      /s/   ADA BROWN
                                                            JUSTICE